Citation Nr: 1218574	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  06-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Appellant served in the Maine Air National Guard from December 1975 to May 1979 with periods of active duty for training (ACDUTRA) from January to April 1976 and from July to September 1976.  The Appellant also served in the U. S. Air Force Reserve from May 1979 to December 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In a decision in June 2008, the Board denied the claim of service connection for a psychiatric disorder.  The Appellant through counsel appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in March 2011, the Court vacated and remanded the Board's decision for further proceedings consistent with the Court's decision.

In September 2011, the Board remanded the claim to afford the Appellant the opportunity for a Board hearing.  In November 2011, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the file.

In December 2011, the Appellant submitted additional evidence and waived the right to have the evidence initially considered by the RO. 

The appeal is REMANDED to the RO.  








REMAND

The Appellant seeks service connection for a psychiatric disorder, which he asserts had its onset in service.  The Appellant states that he underwent psychological testing in service at Lackland Air Force Base and in his assignment with the Maine Air National Guard, and he has on many occasions requested that VA obtain copies of the testing.

The RO has obtained in-patient records from Lackland Air Force Base, but the records do not include psychological testing.  And records of the Maine Air National Guard do not contain any record of psychological testing.  

As VA will make as many requests as necessary to obtain relevant federal records unless it is determined that the records do not exist or that further attempts to obtain the records would be futile, and as the RO has not made a formal finding that the records are unavailable, the case is REMANDED for the following action:

1.  Request from the appropriate federal custodian any records of psychological testing, conducted at Lackland Air Force Base from about January 1976 to April 1976 or from July 1976 to September 1976.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Appellant and his attorney in accordance with 38 C.F.R. § 3.159(e).

2.  Request from the appropriate state custodian any records of psychological testing related to the Appellant's service in the Maine Air National Guard, covering the period from September 1976 to May 1979.  





If the records do not exist or further attempts to obtain the records would be futile, notify the Appellant and his attorney in accordance with 38 C.F.R. § 3.159(e). 

3.  On completion of the development, adjudicate the claim.  If the benefit sought is denied, provide the Appellant and his attorney a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


